Citation Nr: 0918847	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-21 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, including as 
secondary to service-connected tuberculosis.

2. Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, including as 
secondary to service-connected tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from January 
1964 to July 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in North Little Rock, 
Arkansas.  The Veteran had a hearing before a Decision Review 
Officer (DRO) in February 2009.  A transcript of that hearing 
is contained in the record.  


FINDINGS OF FACT

1. The competent evidence fails to establish that the Veteran 
has peripheral neuropathy of the bilateral upper extremities 
that was incurred during his active duty service or within 
one year of separation, or was caused or aggravated by the 
Veteran's service-connected tuberculosis.

2. The competent evidence fails to establish that the Veteran 
has peripheral neuropathy of the bilateral lower extremities 
that was incurred during his active duty service or within 
one year of separation, or was caused or aggravated by the 
Veteran's service-connected tuberculosis.


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by the Veteran's active 
duty service, nor is it proximately due to or the result of 
the Veteran's service-connected tuberculosis, and service 
connection for peripheral neuropathy may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2. Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by the Veteran's active 
duty service, nor is it proximately due to or the result of 
the Veteran's service-connected tuberculosis, and service 
connection for peripheral neuropathy may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the September 2005 letter partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2005 letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the September 2005 letter was sent to 
the Veteran prior to the December 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although VCAA notice in accordance with Dingess was 
sent after the initial adjudication of the Veteran's claims, 
the Board finds this error is nonprejudicial to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice 
was provided the case was readjudicated and a June 2006 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
although the Veteran's service treatment records are not 
associated with the claims folder, VA has determined that 
they are unavailable for review and has informed the Veteran 
accordingly.   Alternatively, VA and private treatment 
records are of record and the Veteran has received two VA 
examinations related to his claims.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. Secondary Service Connection

The Veteran has been service-connected for tuberculosis since 
1972, with a current disability rating of 10 percent.  The 
Veteran has since been diagnosed with peripheral neuropathy 
of the bilateral upper and lower extremities.  He asserts 
that his peripheral neuropathy is secondarily related to his 
tuberculosis treatment.  Specifically, the Veteran contends 
that his peripheral neuropathy is a residual effect of taking 
the medication Isoniazid as treatment for tuberculosis for 
four years. 

First, the Board notes that there was a recent amendment to 
the regulatory provisions governing secondary service 
connection.  38 C.F.R. § 3.310 (2008).  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Prior to this amendment, secondary 
service connection was warranted for a disability when the 
evidence demonstrates that the disability for which the claim 
is made is proximately due to or the result of a service-
connected disease or injury or that a service-connected 
disease or injury has chronically worsened the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
Veteran was not notified of the change in the regulatory 
scheme.  However, since the Veteran's claim was filed before 
the regulatory amendment took effect, the Board will apply 
the version most favorable to the Veteran, which in the 
present case is the old version of 38 C.F.R. § 3.310.  38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

Upon examination of the evidence, the Board finds that the 
Veteran's peripheral neuropathy is not related to his 
service-connected tuberculosis or corresponding treatment.  
At the Veteran's September 2005 VA examination, the examiner 
stated that the Veteran's neuropathy is a result of a vitamin 
B12 deficiency and not related to treatment for tuberculosis.  
The examiner further opined that the B12 deficiency is also 
not related to the Veteran's tuberculosis.  To support his 
conclusion, the examiner noted that the Veteran's neuropathy 
improved after his B12 deficiency was addressed.  The 
examiner also noted the long gap between the Veteran's 
tuberculosis diagnosis and his diagnosis for neuropathy.  

The Board also relies on a VA examination report from March 
2009.  At this exam, the examiner stated that he agreed with 
the previous examiner's opinion that the Veteran's peripheral 
neuropathy is not related to his tuberculosis treatment.  He 
further noted that even if the Veteran experienced neuropathy 
while taking Isoniazid during his tuberculosis treatment, it 
would not have progressed like it has after he ceased taking 
the medication.  Thus, the examiner reasoned, the Veteran's 
neuropathy is more in keeping with some other etiology.

In support of the Veteran's claim, the Board notes a VA 
treatment record from November 2007 which suggests that the 
Veteran's peripheral neuropathy is possibly secondarily 
related to Isoniazid.  However, the Board finds that the 
examiner's opinion is not as probative because he did not 
provided an explanation or reason for his opinion and because 
his exact language, "peripheral polyneuropathy ? sec to 
INH" does not imply more than the possibility that the 
Veteran's neuropathy is related to Isoniazid.  

Although the Veteran's service treatment records and other 
related treatment records are not associated with the claims 
file, the Board finds this lack of evidence is non-
prejudicial to the Veteran.  The Board notes that the March 
2009 VA examiner acknowledged the Veteran's account of his 
past tuberculosis treatment and his contentions that 
neuropathy began shortly thereafter.  Yet, the examiner 
nevertheless found that the Veteran's peripheral neuropathy 
was not related to his tuberculosis treatment.

The Board acknowledges the Veteran's statements that his 
peripheral neuropathy is related to his tuberculosis 
treatment.  However, as a layperson, the Veteran is not 
competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  The 
Board also acknowledges the Veteran's contentions that 
previous private physicians have told him that he had a 
reaction to Isoniazid which damaged his nervous system.  
However, the Board cannot accept these statements as 
competent and probative medical evidence.  See Robinette v. 
Brown, 8. Vet. App. 69, 77 (1995) (stating that a layperson's 
account of what a medical professional said is inherently 
unreliable and too attenuated to constitute medical 
evidence).  

In conclusion, a preponderance of the competent evidence is 
against a finding that the Veteran's peripheral neuropathy of 
the bilateral upper and lower extremities is related to his 
service-connected tuberculosis or related treatment.  Thus, 
secondary service connection must be denied.

B. Direct Service Connection

Although the Veteran currently only asserts that he is 
entitled to service connection for peripheral neuropathy as 
secondary to his service-connected tuberculosis, the Board 
must also consider whether the Veteran's peripheral 
neuropathy is directly related to his active duty service.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (ruling that 
separate theories of direct service connection and secondary 
service connection in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
that disability).

Direct service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection in this capacity requires a current 
disability, an in-service event(s) to which the disability 
may be attributed, and an established nexus between the two.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Additionally, where a veteran who served for ninety days 
develops peripheral neuropathy to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

In this case, a preponderance of the evidence is against a 
finding that the Veteran's peripheral neuropathy is related 
to his active duty service.  Primarily, the Board notes that 
there is no evidence that the Veteran complained of or was 
treated for peripheral neuropathy during service or within 
one year of separation.  According to the March 2009 VA 
examination report, the Veteran believes his symptoms began 
during the 1970s.  Thus, even taking the Veteran's statements 
as a competent diagnosis, the evidence would not establish 
presumptive service connection.  Without a contemporaneous 
diagnosis of the claimed disability, service connection may 
not be presumed.

Additionally, there is no competent evidence of record 
relating the Veteran's current peripheral neuropathy to his 
active duty service.  Rather, the Board notes that the 
Veteran's September 2005 VA examiner stated that peripheral 
neuropathy is a result of a vitamin B12 deficiency occurring 
after service.   The Board also notes the March 2009 
examiner's opinion that the Veteran's peripheral neuropathy 
is most likely explained by etiologies such as vitamin B12 
and B6 deficiencies, diabetes, or hypothyroidism.  Neither 
examiner indicated that the Veteran's peripheral neuropathy 
is related to his active duty service.   

In sum, the competent medical evidence fails to demonstrate 
that the Veteran's current peripheral neuropathy is related 
to either his military service or his service-connected 
tuberculosis, or related treatment.  As a preponderance of 
the evidence is against the Veteran's claims, the benefit of 
the doubt rule does not apply and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to service-
connected tuberculosis, is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to service-
connected tuberculosis, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


